 8:12-cr-00339-JMG-SMB Doc # 259 Filed: 08/18/20 Page 1 of 1 - Page ID # 619




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           8:12-CR-339

vs.                                                      ORDER

MICHAEL JOHN POJAR and
STACEY KAY POJAR,

                  Defendants.


      IT IS ORDERED:


      1.   The government's motions to dismiss (filing 256 and filing
           257) are granted.


      2.   The operative petitions for offender under supervision (filing
           174 and filing 206) are dismissed.


      3.   The August 20, 2020 hearings are cancelled.


      Dated this 18th day of August, 2020.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
